DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112 Remarks
Claim limitations “means for detecting, means for actuating” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “means for” coupled with functional language “detecting, actuating” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 19 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions and other data may be stored and transmitted using a variety of computer-readable media,” - ¶0094.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996).

In regards to claim 1, a system is shown by Fang in ¶0003 wherein it is understood that it is often desired to increase water repellency of an automobile windshield in order to improve visibility, this is because a more water-repellant surface causes water to form beads with a high contact angle and thus allows water droplets to more easily and completely be removed from the surface by action of the wiper blade. Therefore, a water contact angle of 60 degrees or more is considered necessary. However, as noted by Fang, once a windshield surface is treated, over time the contact angle drops as described in ¶0005-0006. In a similar endeavor Nielsen shows in ¶0007 that indeed a contact angle greater than 110 degrees is desired. As such, Nielsen describes as seen in ¶0159 a hydrophobic liquid is applied to the surface to be cleaned by mixing the hydrophobic liquid into an air jet and thus distributing the hydrophobic liquid over the surface [and thus improving its hydrophobic nature which increases a contact angle]. It is obvious to one of ordinary skill in the art in view of Fang and Nielsen that a high contact angle is desired from water droplets, as such Fang desires to more easily remove water droplets from the use of high contact angles upon the windshield, Nielsen’s teaching may be incorporated by mixing of a hydrophobic liquid over the surface of the windshield in order to increase contact angle when the angle has decreased below a desired angle.
	Therefore together Fang and Nielsen teach a system, comprising: 
	a processor and a memory storing instructions executable by the processor to actuate a component upon determining that a hydrophobic coating of a surface is degraded based on a comparison of a characteristic of a liquid droplet with a threshold value (See ¶0003 and 0005-0006 of Fang in view of ¶0007 and 0159 of Nielsen, wherein the characteristic is that of a desired contact angle of a liquid droplet to a level of what is considered hydrophobic).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Nielsen into Fang because it allows for the distribution of a hydrophobic liquid over the surface of the windshield and thus application over it as seen in ¶0159, which in effect makes the removal of water to be more easily executed.

In regards to claim 14, Fang teaches the system of claim 1, further comprising a windshield, the surface on the windshield (See ¶0003).

In regards to claim 15, the claim is rejected under the same basis as claim 1 by Fang in view of Nielsen.

In regards to claim 19, the claim is rejected under the same basis as claim 1 by Fang in view of Nielsen.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Tilleman et al. (“Tilleman”) (U.S. PG Publication No. 2020/0079325).

In regards to claim 2, Fang fails to teach the system of claim 1, the instructions further including instructions to compare an amount of distortion of an image reflected by the liquid droplet with a threshold distortion value.
	In a similar endeavor Tilleman teaches the instructions further including instructions to compare an amount of distortion of an image reflected by the liquid droplet with a threshold distortion value (See ¶0022-0024 wherein optical probe beams illuminate the window surface and the reflected light is perturbed by the presence of droplets, this is taken in view of ¶0029 wherein a comparator determines if a threshold is exceed to indicate a droplet).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tilleman into Fang because it allows for the comparison towards a threshold value such that a control operations such as the start of a windshield wiper should be engaged as described in ¶0029.

In regards to claim 17, the claim is rejected under the same basis as claim 2 by Fang in view of Nielsen and Tilleman.

Claims 3, 4, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Yamauchi et al. (“Yamauchi”) (U.S. PG Publication No. 2020/0139936).

In regards to claim 3, Fang fails to teach the system of claim 1, the instructions further including instructions to determine an object on the surface is the liquid droplet before the comparison of the characteristic of the liquid droplet with the threshold value.
	In a similar endeavor Yamauchi teaches the instructions further including instructions to determine an object on the surface is the liquid droplet before the comparison of the characteristic of the liquid droplet with the threshold value (See ¶0092 wherein water droplets are differentiated from foreign objects).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamauchi into Fang because it allows for differentiation between water droplets and other foreign objects such that differing switches may be turned on or off based on such determination as described in ¶0091.

In regards to claim 4, Fang fails to teach the system of claim 1, the instructions further including instructions to actuate a cleaning system to clean the surface before the comparison of the characteristic of the liquid droplet with the threshold value.
	In a similar endeavor Yamauchi teaches the instructions further including instructions to actuate a cleaning system to clean the surface before the comparison of the characteristic of the liquid droplet with the threshold value (See ¶0095 and 0097 wherein the washer device may be activated before any comparison of contact angles is made).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamauchi into Fang because it allows for differentiation between water droplets and other foreign objects such that differing switches may be turned on or off based on such determination as described in ¶0091.

In regards to claim 12, Fang fails to teach the system of claim 1, further comprising an optical sensor defining a field of view and in communication with the processor, wherein the surface is in the field of view.
	In a similar endeavor Yamauchi teaches further comprising an optical sensor defining a field of view and in communication with the processor, wherein the surface is in the field of view (See ¶0072 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamauchi into Fang because it allows for differentiation between water droplets and other foreign objects such that differing switches may be turned on or off based on such determination as described in ¶0091.

In regards to claim 13, Fang fails to teach the system of claim 1, further comprising a lens, the surface on the lens.
	In a similar endeavor Yamauchi teaches further comprising a lens, the surface on the lens (See ¶0115 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamauchi into Fang because it allows for differentiation between water droplets and other foreign objects such that differing switches may be turned on or off based on such determination as described in ¶0091.

In regards to claim 18, the claim is rejected under the same basis as claim 3 by Fang in view of Nielsen and Yamauchi.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Roepke (U.S. PG Publication No. 2016/0078691).

In regards to claim 6, Fang fails to teach the system of claim 1, the instructions further including instructions to at least one of transmit a fault code and store the fault code upon determining that the hydrophobic coating of the surface is degraded.
	In a similar endeavor Roepke teaches the instructions further including instructions to at least one of transmit a fault code and store the fault code upon determining that the hydrophobic coating of the surface is degraded (See ¶0004 and 0014-0016 in view of FIG. 2 and 3 wherein it is understood that fault codes could be used to inform users of faults occurring within the system, as such it is obvious to one of ordinary skill in the art in view of Fang’s teachings that such one may be used for a hydrophobic coating as well).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roepke into Fang because it allows for the exposure of system information as described in ¶0004 to be provided for users.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Stam et al. (“Stam”) (U.S. PG Publication No. 2004/0144911).

In regards to claim 7, Fang fails to teach the system of claim 1, the instructions further including instructions to increase an interval of actuation for a cleaning system upon determining that the hydrophobic coating of the surface is degraded.
	In a similar endeavor Stam teaches the instructions further including instructions to increase an interval of actuation for a cleaning system upon determining that the hydrophobic coating of the surface is degraded (See ¶0046).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stam into Fangs because it allows for the frequency of wiping of the windshield wipers according to the distribution or strength of water droplets upon the windshield as described in ¶0046.

In regards to claim 9, Fang fails to teach the system of claim 1, the instructions further including instructions to compare a distribution of the liquid droplet and one or more other liquid droplets with a threshold distribution.
	In a similar endeavor Stam teaches the instructions further including instructions to compare a distribution of the liquid droplet and one or more other liquid droplets with a threshold distribution (See ¶0046 wherein various types of spatial distribution intensities cause for varying type of windshield wiping frequency).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Stam into Fangs because it allows for the frequency of wiping of the windshield wipers according to the distribution or strength of water droplets upon the windshield as described in ¶0046.

Claims 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Dan-Jumbo (“Dan”) (U.S. PG Publication No. 2015/0198514).

In regards to claim 8, Fang teaches the system of claim 1, the instructions further including instructions to compare a contact angle of the liquid droplet with a threshold contact angle.
	In a similar endeavor Dan teaches the instructions further including instructions to compare a contact angle of the liquid droplet with a threshold contact angle (See ¶0037 in view of FIG. 9).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Dan into Fang because it allows for comparison between droplets for structural composition as described in ¶0037, thus determining a set of accuracy for the system.

In regards to claim 16, the claim is rejected under the same basis as claim 8 by Fang in view of Nielsen and Dan.

In regards to claim 20, the claim is rejected under the same basis as claim 8 by Fang in view of Nielsen and Dan.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Jebrail et al. (“Jebrail”) (U.S. PG Publication No. 2018/0178217).

In regards to claim 10, Fang fails to teach the system of claim 1, the instructions further including instructions to compare a size of the liquid droplet with a threshold size.
	In a similar endeavor Jebrail teaches the instructions further including instructions to compare a size of the liquid droplet with a threshold size (See ¶0072).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jebrail into Fang because it allows for a system to use image-processing hardware, software and/or firmware to determine droplet size and/or compare droplets or droplet size to a baseline as described in ¶0072.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (“Fang”) (U.S. PG Publication No. 2013/0045332) in view of Nielsen (U.S. PG Publication No. 2018/0272996) and Jebrail et al. (“Jebrail”) (U.S. PG Publication No. 2018/0178217), in further view of Durner et al. (“Durner”) (U.S. PG Publication No. 2002/0083834).

In regards to claim 11, Fang fails to teach the system of claim 10, the instructions further including instructions to identify the threshold size based on a focal length of an optical sensor.
	In a similar endeavor Durner teaches the instructions further including instructions to identify the threshold size based on a focal length of an optical sensor (See ¶0061).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Durner into Fang because a proper depth of focus and focal length are necessary for viewing the proper droplet size as described in ¶0061.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483